
	

115 HR 401 RH: To designate the mountain at the Devils Tower National Monument, Wyoming, as Devils Tower, and for other purposes.
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		House Calendar No. 138
		115th CONGRESS2d Session
		H. R. 401
		[Report No. 115–630]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2017
			Ms. Cheney introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			April 11, 2018
			Referred to the House Calendar and ordered to be printed
		
		A BILL
		To designate the mountain at the Devils Tower National Monument, Wyoming, as Devils Tower, and for
			 other purposes.
	
	
		1.Designation of devils tower
 (a)In generalThe mountain at the Devils Tower National Monument, Wyoming, located at 44°35′26″N, by 104°42′55″W, and the area located at 44°35′21″N, by 104°41′48″W, shall be known and designated as Devils Tower.
 (b)ReferencesAny reference in any law, map, regulation, order, document, paper, or other record of the United States to the mountain and area described in subsection (a) shall be deemed to be a reference to Devils Tower.
			
	
		April 11, 2018
		Referred to the House Calendar and ordered to be printed
